Citation Nr: 0701422	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1976 to March 2000.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.  The matter of 
entitlement to a separate evaluation for disability under 
Diagnostic Code 5257 is addressed herein as a part of the 
increased rating claims.  


FINDINGS OF FACT

1.  The veteran's right knee disorder has been manifested by 
symptoms analogous to dislocation of semilunar cartilage, but 
has not been manifested by recurrent subluxation or lateral 
instability, symptomatic removal of seminlunar cartilage, 
genu recurvatum, impairment of tibia and fibula, or 
ankylosis.  Range of motion is from 10 to 110 degrees.  

2.  The veteran's left knee disorder has not been manifested 
by dislocation of semilunar cartilage, recurrent subluxation 
or lateral instability, symptomatic removal of seminlunar 
cartilage, genu recurvatum, impairment of tibia and fibula, 
or ankylosis.  Range of motion is from 10 to 110 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 
5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2006).    

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.59, 4.71a, DCs 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263 (2006).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a January 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claims.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains VA treatment records and an examination report.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997).  The General Counsel 
thereafter concluded that for a knee disability rated under 
DC 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under DC 5260 or 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).

1.  Right Knee

The veteran's right knee has been rated analogously to 
dislocation of semilunar cartilage under DC 5258.  Under DC 
5258, a 20 percent evaluation is the maximum schedular 
evaluation allowable.  As the veteran's right knee is 
currently rated 20 percent disabling, a higher rating under 
this code is not available.  38 C.F.R. § 4.71a, DC 5258.     

The Board has considered other relevant criteria relating to 
the right knee.  Under DC 5257, a knee impairment with 
recurrent subluxation or lateral instability is rated 20 
percent when moderate and 30 percent when severe.  38 C.F.R. 
§ 4.71a, DC 5257.  In this case, the January 2004 VA 
examination report noted that there were no episodes of 
dislocation or recurrent subluxation and that all ligaments 
were secure in both knees.  Therefore, there is no showing of 
recurrent subluxation or lateral instability and certainly 
not to a severe degree to warrant a 30 percent rating under 
DC 5257.  VA's Office of General Counsel (General Counsel) 
has determined that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  However, without a showing of subluxation or 
instability, a separate evaluation is not for application.  

Higher evaluations are not available under DCs 5259 and 5263 
for symptomatic removal of semilunar cartilage and genu 
recurvatum, respectively, as 10 percent is the maximum rating 
available.  38 C.F.R. § 4.71a, DCs 5259, 5263.  Neither of 
these disabilities has been shown and a higher rating under 
these codes is unwarranted as the veteran is currently 
receiving the maximum schedular rating under these codes.  
Therefore, consideration under DCs 5259 or 5263 is not 
warranted.

Likewise consideration under DC 5262 for impairment of tibia 
and fibula is not warranted as the veteran has not been shown 
to have this disability.  See 38 C.F.R. § 4.71a, DCs 5262.  

The veteran has been shown to have x-ray evidence of 
arthritis of the right knee.  Traumatic arthritis 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
According to DC 5003, the diagnostic code which rates 
impairment resulting from degenerative arthritis, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.    

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, DC 
5261.

A December 2003 VA treatment record noted that the veteran 
had full range of motion.  On the most VA recent examination 
in December 2004, the veteran's range of motion has been 
reported as not quite full and 10 degrees short; flexion was 
110 degrees.  VA standards describe normal range of motion of 
the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  On review, there is evidence of some limitation of 
motion of the right knee, but the findings do not meet the 
criteria for a 30 percent rating under either DC 5260 or 
5261.  VA's General Counsel has determined that separate 
evaluations may be assigned for limitation of flexion and 
extension of the same joint.  See VAOPGCPREC 09-2004 
(September 17, 2004).  Here, however, the veteran does not 
meet the criteria for a compensable evaluation for limitation 
of flexion or more than a 10 percent rating for loss of 
extension and separate evaluations are not for application.   

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is 
no indication that the veteran has ankylosis of the right 
knee and he has displayed an ability to flex and extend.  
Therefore, a higher rating under DC 5256 is not warranted. 

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On examination in January 2004, the 
veteran demonstrated only slight limitation of motion and the 
examiner stated that there was resistance and pain.  The 
veteran contends that his knee disability does not flare up 
as it is present all of the time.  However, the Board finds 
it unlikely, and there is no evidence which suggests, that, 
on repetitive use, the knee would be restricted by pain or 
other factors.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the left knee is 
limited in motion to such a degree to warrant an increased 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

2.  Left Knee

The veteran's left knee disability has been rated under DC 
5010.  Traumatic arthritis substantiated by x-ray findings is 
to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.  According to DC 5003, the diagnostic code 
which rates impairment resulting from degenerative arthritis, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. 
§ 4.71a, DC 5003.

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, DC 
5261.

A December 2003 VA treatment record noted that the veteran 
had full range of motion, but most recently his range of 
motion of the left knee has been noted to be not quite full 
but 10 degrees short on extension and flexion was to 110 
degrees.  As indicated above, VA standards describe normal 
range of motion of the knee as from 0 to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II.  On review, there is evidence of 
some limitation of motion of the left knee, but the findings 
do not meet the criteria for a rating higher than 20 percent 
evaluation under either DC 5260 or 5261.  VA's General 
Counsel has determined that separate evaluations may be 
assigned for limitation of flexion and extension of the same 
joint.  See VAOPGCPREC 09-2004 (September 17, 2004).  Here, 
however, the veteran does not meet the criteria for a 
compensable evaluation for limitation of flexion or more than 
a 10 percent rating for loss of extension and separate 
evaluations are not for application.   

The Board has considered other relevant criteria relating to 
the right knee.  Under DC 5257, a knee impairment with 
recurrent subluxation or lateral instability is rated 20 
percent when moderate and 30 percent when severe.  38 C.F.R. 
§ 4.71a, DC 5257.  In this case, the January 2004 VA 
examination report noted that there were no episodes of 
dislocation or recurrent subluxation and that all ligaments 
were secure in both knees.  Therefore, there is no showing of 
recurrent subluxation or lateral instability and certainly 
not to a severe degree to warrant a 30 percent rating under 
DC 5257.  VA's General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, without a showing 
of subluxation or instability, a separate evaluation is not 
for application.  

Higher evaluations are not available under DCs 5258, 5259, 
and 5263 for dislocation of semilunar cartilage, symptomatic 
removal of semilunar cartilage, and genu recurvatum, 
respectively, as 10- 20 percent ratings are the maximum 
ratings available.  38 C.F.R. § 4.71a, DCs 5258, 5259, 5263.  
None of these disabilities have been shown and a higher 
rating under these codes is unwarranted as the veteran is 
currently receiving the maximum/in excess of the maximum 
schedular rating under these codes.  Therefore, consideration 
under DCs 5258, 5259 or 5263 is not warranted.

Likewise consideration under DC 5262 for impairment of tibia 
and fibula is not warranted as the veteran has not been shown 
to have any of these disabilities.  See 38 C.F.R. § 4.71a, 
5262.  

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256. However, there is no 
indication that the veteran has ankylosis of the left knee 
and he has displayed an ability to flex and extend.  
Therefore, a higher rating under DC 5256 is not warranted.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On examination in January 2004, the 
veteran demonstrated only slight limitation of motion and the 
examiner stated that there was resistance and pain.  The 
veteran contends that his knee disability does not flare up 
as it is present all of the time.  However, the Board 


finds it unlikely, and there is no evidence which suggests, 
that, on repetitive use, the knee would be restricted by pain 
or other factors.  Thus, even considering the effects of pain 
on use, there is no probative evidence that the left knee is 
limited in motion to such a degree to warrant an increased 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

3.	Extraschedular consideration

Finally, the veteran has not been hospitalized for his 
disability.  However, he has indicated that he has had 
significant problems with his job in correctional facilities 
as it requires him to walk and climb stairs.  Nevertheless, 
the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).


ORDER

A rating in excess of 20 percent for degenerative joint 
disease of the right knee is denied.  

A rating in excess of 20 percent for degenerative joint 
disease of the left knee is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


